Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/10/2022. 
3. Applicant’s arguments and amended claims filed with the office on 02/10/2022 were fully considered and found to be persuasive. Claim amendments reciting a non-transitory computer readable medium overcome the 35 U.S.C. 101 rejection from the office action dated 11/10/2021.
Allowable subject matter
4. Claims 1, 9 and 17 are allowed.
5. Claims 2-8, 10-16 and 18-20 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Fang et al (US 2013/0138402 A1) teaches, Methods, systems, and computer-readable media for reference impedance adaptation are disclosed. The method may comprise a step of providing a network model of a circuit having at least one port, wherein the network model includes at least one network parameter, the network parameter being associated with the port and being defined based on a reference impedance of the port. The method may further comprise computing an input impedance of the port based on the network parameter. The method may also include defining a new reference impedance for the port based on the input impedance. Moreover, the method may include calculating a new network parameter of the network model based on the new reference impedance.

Fang et al and Tsang et al neither individually nor in combination fail to teach “A method for modeling electromagnetic characteristics of a vehicle having electrical components, the method comprising: generating a parallel plate waveguide model having a first waveguide port and a second waveguide port; inserting a vehicle model for the vehicle within the parallel plate waveguide model, wherein the vehicle model has a plurality of lumped ports corresponding to the electrical components on-board the vehicle; executing an electromagnetic field solver on the first waveguide port, the second waveguide port, and the plurality of lumped ports, wherein the electromagnetic field solver produces a first output data; determining a scaling factor between a first power level configured to excite the first waveguide port and the second waveguide port and a second power level configured to excite the plurality of lumped ports; producing a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858